Citation Nr: 1543539	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-13 579	)	DATE
	)
	)

On appeal from the Committee on Waivers and Compromises, 
Department of Veterans Affairs Debt Management Center in Fort Snelling, Minnesota


THE ISSUE

Whether the appellant's request for waiver of debt resulting from overpayment of VA Chapter 35 benefits in the amount of $1921.50 was timely filed.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975 and from January 1981 to May 1996.  The appellant is the Veteran's daughter. 

The matter comes to the Board of Veterans' Appeals (Board) from an April 2013 determination of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Debt Management Center (DMC) in Fort Snelling, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence of record, the Board finds that further development is necessary prior to adjudication by the Board. 

In April 2013, the Committee determined that the appellant had failed to timely request waiver for indebtedness of $1,921.50 due to overpayment of her Chapter 35 education benefits.  The determination stated that the appellant had been notified of the debt and the right to request waiver on July 5, 2012.  

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of a notice of indebtedness and of the right to request a waiver, by VA to the debtor.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b)(2) (2015).

The claims file indicates that the appellant's request was received by VA on October 8, 2013; however, the underlying July 5, 2012 notification referenced by the Committee has not been associated with the claims file, including the Veteran's Virtual VA file or VBMS file.  The Board is unable to make a determination of whether waiver was requested within a timely manner or whether this letter properly provided notice of the appellant's entitlement to waiver without the underlying notification of indebtedness.
    
As this notice that was provided by VA, the Board notes that the July 5, 2012 notification is an outstanding record that is presumed to be in the custody of a Federal agency.  See 38 C.F.R. § 3.159(c).  Accordingly, the Board finds that appropriate efforts should be taken to obtain a copy of this document and associate it with the claims file, or otherwise notice should be provided in compliance with 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain and associate with the claims file a copy of the July 5, 2012 notification of indebtedness.  All efforts to obtain this document should be fully documented, and a negative response in accordance with 38 C.F.R. § 3.159(c) must be provided if a copy of this record is not available.

2. After this development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the appellant should be furnished a Supplemental Statement of the Case before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




